Citation Nr: 1307624	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction for the disability rating for degenerative joint disease (DJD) of the left knee from 30 percent to 10 percent effective June 1, 2010, was proper. 

2.  Entitlement to a disability rating in excess of 20 percent from June 1, 2010, to August 20, 2012, and in excess of 40 percent from August 21, 2012, for DJD of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  

INTRODUCTION

The Veteran had active duty service from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the Veteran's disability rating from 30 percent to 10 percent for DJD of the left knee, effective June 1, 2010.  

During the course of the appeal, the RO granted the Veteran an increased evaluation in a September 2012 rating decision.  The Veteran was granted a rating of 20 percent, effective June 1, 2010, through August 20, 2012, and a rating of 40 percent effective August 21, 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his September 2010 substantive appeal, the Veteran requested a Board hearing.  A September 2012 Report of Contact is to the effect that the Veteran still wanted a hearing and was available during the last week of October 2012.  A Board hearing was then scheduled for October 31, 2012.  The claims file reflects that the Veteran failed to report.  However, the hearing notice letter was sent to a different address than that listed on the September 2012 Report of Contact.  Under the circumstances, the Board believes additional action is necessary to ensure that the Veteran is properly notified of the scheduling of a Board hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing.  Notice of the hearing should be sent to the Veteran at what appears to be his new address of 202 Highland Court.  The notice letter should also be furnished to the Veteran's representative.  After the Board hearing is conducted, or in the event the Veteran cancels the hearing or otherwise fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


